 

EXHIBIT 10.8D

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN


DEFERRED STOCK AWARD AGREEMENT

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded you a
contingent right to receive the number of shares of Stock (the “Deferred
Shares”) (the “Award”) detailed in your Award statement on this website
maintained by Smith Barney (the “Statement”) and pursuant to the State Street
Corporation 2006 Equity Incentive Plan (the “Plan”) and the terms set forth
below.  A copy of the Plan document and the Company’s Prospectus are located on
this website for your reference.  The provisions of the Plan are incorporated
herein by reference, and all terms used herein shall have the meaning given to
them in the Plan, except as otherwise expressly provided herein.  In the event
of any conflict between the provisions of this Agreement and the provisions of
the Plan, the provisions of the Plan shall control.

The terms of your Award are as follows:

1.                                       Subject to paragraph 3 and this
paragraph 1, your right to receive shares of Stock shall vest according to the
vesting schedule detailed in your Statement.  The term “vest” as used herein
means the lapsing of the restrictions described herein and in the Plan with
respect to one or more shares of Stock.  To vest in all or any portion of this
Award as of any date, you must have been continuously employed with the Company
or any Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein.

2.                                       Shares of Stock will be issued and
transferred to you only if and when all requirements of this Agreement have been
satisfied.  Prior to that time you will have no rights as a shareholder with
respect to the Deferred Shares.  Without limiting the foregoing, you will have
no right to receive dividends or amounts in lieu of dividends with respect to
the Deferred Shares and no right to vote the Deferred Shares.  The Company’s
obligation to issue and transfer Stock in the future pursuant to the Agreement
is an unsecured and unfunded contractual obligation.

3.           (a)                Except as provided for below, the Award shall
vest according to the vesting schedule detailed in your Statement.   Upon your
becoming vested, the Company will issue and transfer to you, upon or as soon as
practicable following such dates, the number of shares of Stock specified.

(b)           In the event you cease to be employed by the Company and its
Subsidiaries either (i) voluntarily or (ii) involuntarily and you are classified
by the Company as ineligible for rehire (collectively, “Circumstances of
Forfeiture”), you will immediately forfeit any and all rights to receive shares
of Stock under this Agreement, less any shares that have previously vested.

(c)            If your employment terminates by reason of Retirement,
Disability, or for reasons other than for Circumstances of Forfeiture or death,
your unvested right to receive

1


--------------------------------------------------------------------------------


 

shares of Stock shall continue to vest in accordance with the vesting schedule
detailed in your Statement subject to the restrictions in paragraph (f), below.

(d)           If you die after your employment has terminated by reason of
Retirement, Disability, or reasons other than Circumstances of Forfeiture but
before the Award is fully vested, the Award shall become fully vested on the
date of your death.

(e)            If you die while employed by the Company and it Subsidiaries, or
in the event that a Change of Control as defined in the Plan occurs while you
are employed by the Company and its Subsidiaries, the Company will promptly
issue and deliver to you (or in the event of death, to your beneficiary
designated in accordance with the terms of the Plan) any shares under this Award
that you had not otherwise had a right to receive prior to your death or such
Change of Control.

(f)              Your rights to receive Deferred Shares after your termination
of employment other than by reason of death or Circumstances of Forfeiture shall
be subject to the conditions that until any such Deferred Shares vest, you (i)
shall not, without the prior written consent of the Company, (A)(1) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries.  The term “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other person or entity with your assistance with a client with whom you has had
or with whom persons supervised by you have had significant personal contact
while employed by the Company and its Subsidiaries to induce such client to (A)
transfer its business from the Company and its Subsidiaries to any other person
or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment.  If you do not comply with the above
conditions, you shall forfeit any remaining unvested Deferred Shares under this
Award.  Any determination by the Administrator that you are, or have engaged in
any prohibited conduct, as described above, shall be conclusive and binding on
all persons.  Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

(g)           For purposes hereof, “Retirement” means your attainment of age 55
and completion of 10 years of service with the Company and its Subsidiaries or
your attainment of age 65 and completion of five years of service with the
Company and its Subsidiaries, and “Disability” means (i) your inability to
engage in any substantially gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
your death or can be expected to last for a continuous period of not less than
12 months (an “impairment”) or (ii) if you, as a result of the impairment,
receive income replacement benefits for a period of not less than 3 months under
a State Street plan.

2


--------------------------------------------------------------------------------


 

4.                                       You expressly acknowledge that the
vesting of the right to receive shares of Stock acquired hereunder may give rise
to ordinary income subject to withholding through your local payroll.  You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company any applicable taxes required to be withheld in connection
with such vesting in a form and manner satisfactory to the Company.

5.                                       The Company shall be obligated to issue
Stock pursuant to this Agreement only if you first deliver to the Company funds
sufficient to satisfy, or make other arrangements acceptable to the Company for
satisfying, any tax withholding or similar withholding obligations to which the
Company or its Subsidiaries may be subject by reason of such transfer of this
Award.

6.                                       The number and kind of Deferred Shares
subject to this Award, and the number and kind of shares of Stock to be
delivered in satisfaction of the Company’s obligations hereunder, shall be
subject to adjustment in accordance with Section 7(b) of the Plan.

7.                                       Nothing in this Award shall be
construed to guarantee you any right of employment with the Company or any
Subsidiary or to limit the discretion of any of them to terminate your
employment at any time, with or without cause.

8.                                       This Award shall not be transferable
other than by will or the laws of descent and distribution.  Any attempt by you
(or in the case of your death, by your beneficiary) to assign or transfer the
Award, either voluntarily or involuntarily, contrary to the provisions hereof,
shall be null and void and without effect and shall render the Award itself null
and void.

9.                                       By accepting this Award electronically,
you will be deemed to have acknowledged and agreed that you are bound by the
terms of this Agreement and the Plan.  The Agreement will take effect as a
sealed instrument.

3


--------------------------------------------------------------------------------